          Case 1:19-cv-00055-TQL Document 19 Filed 04/23/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

S.L.,                                                :
                                                     :
               Plaintiff,                            :
                                                     :
        VS.                                          :
                                                     :        1:19-CV-55 (TQL)
COMMISSIONER OF SOCIAL SECURITY,                     :
                                                     :
               Defendant.                            :
                                                     :

                                                 ORDER

        Plaintiff filed this action on April 12, 2019. (Doc. 1). Plaintiff was required to file his brief

in support of his Complaint by Monday, September 16, 2019. On February 26, 2020, Plaintiff was

ordered to show cause as to why his case should not be dismissed for failure to prosecute and

failure to follow the rules of this Court. (Doc. 16). Upon consideration of Plaintiff’s response to

the Show Cause Order, the Court gave Plaintiff an additional twenty-one days to file an out of time

brief on March 23, 2020. (Doc. 18). As of the date of this Order, Plaintiff has failed to file a brief

with the Court.

        Under Rule 41(b) of the Federal Rules of Civil Procedure, a case may be dismissed upon a

determination of a “clear record of delay or willful contempt and a finding that lesser sanctions

would not suffice.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985). Litigants proceeding

pro se are not exempt from this requirement of diligent prosecution. Moon v. Newsome, 863 F.2d

835, 837 (11th Cir. 1989). The court’s inherent power to dismiss cases in which the plaintiff has

failed to diligently prosecute his action “is necessary in order to prevent undue delays in the

disposition of pending cases and to avoid congestion in the calendars of the District Courts.” Link

v. Wabash R.R., 370 U.S. 626, 629-30 (1962); see also Mosley v. Knighton, 2016 WL 2889019,
              Case 1:19-cv-00055-TQL Document 19 Filed 04/23/20 Page 2 of 2



    *2 (M.D. Ga. May 17, 2016) (“A court may also dismiss an action for a plaintiff's failure to

    prosecute sua sponte via the inherent powers ‘vested in courts to manage their own affairs so as to

    achieve orderly and expeditious disposition of cases.’”) (quoting Link, 370 U.S. at 630-31). “[A]

    court may only order dismissal when ‘(1) a party engages in a clear pattern of delay or willful

    contempt (contumacious conduct); and (2) the district court specifically finds that lesser sanctions

    would not suffice.’” Mosley, 2016 WL 2889019, at *2 (quoting World Thrust Films, Inc. v. Intl’l

    Fam. Entm’t, Inc., 41 F.3d 1454, 1456 (11th Cir. 1995)).

           A review of this entire action reveals a clear record of delay or willful contempt on the part

    of Plaintiff. The Court finds that lesser sanctions will not suffice. Thus, the undersigned

    DISMISSES Plaintiff’s Complaint without prejudice for his failure to diligently prosecute this

    case and for his failure to comply with the Court’s Orders.

           SO ORDERED, this 23rd day of April, 2020.

                                                       s/ THOMAS Q. LANGSTAFF
                                                       UNITED STATES MAGISTRATE JUDGE




    
                                                       2

